PER CURIAM.
This appeal is from an order denying a petition for relief under Criminal Rule 1, F.S.A. ch. 924 Appendix. The appellant was indicted by a grand jury and charged with the crime of rape. One week before he was arraigned, counsel was appointed for him by the court. At arraignment he pleaded not guilty. On the trial, at which he had the assistance of counsel, he was found guilty by a jury which recommended mercy. The court adjudged him guilty and sentenced him to life imprisonment.
Petitioner’s subsequent motion for relief under Criminal Rule 1 is predicated on the sole ground that he was not given a preliminary hearing. The trial judge conducted a full evidentiary hearing, at which the appellant was present. In a comprehensive order the trial judge outlined the steps in the case and concluded by holding that the petition made no sufficient showing for relief and entered an order of denial. On this appeal from that order we conclude that the able trial judge was eminently correct in so holding. No prejudice was shown to have resulted to the defendant because of the absence of a preliminary hearing. The steps in the cause were not delayed, nor were they premature or hastened. No other reason is suggested for determining that the absence of a preliminary hearing caused the orderly prosecution to be lacking in due process. See Wooten v. State, Fla.App.1964, 163 So.2d 305; Hoffman v. State, Fla.App.1964, 169 So.2d 38.
Affirmed.